Citation Nr: 0804171	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-41 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation 
during service.

2.  Entitlement to service connection for multiple myeloma, 
claimed as bone cancer, claimed as a residual of exposure to 
ionizing radiation during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from December 
1944 to October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in  Little Rock, Arkansas.  

A motion to advance this case on the Board's docket, was 
granted by the Board for good cause in January 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The competent medical evidence of record reveals a 
diagnosis of adenocarcinoma of the prostate (prostate 
cancer).

2.  The competent medical evidence of record reveals varying 
diagnoses of multiple myeloma and monoclonal gammopathy of 
undetermined significance (MGUS).

3.  The veteran was involved in the occupation of Japan in 
1945 and 1946 during active service; the evidence does not 
reveal that he ever served within 10 miles of Hiroshima or 
Nagasaki.

4.  There is no evidence of exposure to ionizing radiation 
during active service.  

5.  Prostate cancer and multiple myeloma are not related to 
the veteran's military service or to any incident therein, to 
include exposure to ionizing radiation during service.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Multiple myeloma was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The RO also sent a second letter in November 2003 that again 
addressed all the VCAA requirements.  That letter was 
followed by a readjudication of the case in an October 2004 
statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no Compensation and Pension examination of the 
veteran was conducted with respect to his claims for service 
connection for prostate cancer and multiple myeloma.  
However, no examination is required.  Specifically, adequate 
medical evidence already of record.  Moreover, full 
development has been conducted with respect to his 
allegations of exposure to ionizing radiation during service.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that he incurred prostate cancer and 
multiple myeloma due to exposure to ionizing radiation in 
service.  He specifically claims that he was exposed to 
ionizing radiation during occupation service in Japan at the 
end of World War II.

The veteran's discharge papers reveal that he served in the 
Army from December 1944 to October 1946 and that he was 
awarded the Army Occupation Medal (Japan).  

Review of the veteran's service medical records does not 
reveal any diagnosis of, or treatment for, prostate cancer or 
multiple myeloma during service.  There is also no evidence 
of any diagnosis of cancer during the first year after 
military service.  An August 1997 VA pathology report reveals 
that biopsy of the veteran's prostate was conducted and the 
diagnosis was adenocarcinoma of the prostate, prostate 
cancer.  

A series of VA medical records dated from 2001 to 2003 reveal 
that the veteran had symptoms of anemia.  An August 2001 VA 
oncology consultation report reveals that a bone marrow 
biopsy was conducted with myeloma being suspected.  However, 
a subsequent record dated January 2003 reveals that the 
veteran had anemia with low cellularity of the bone marrow 
with "only minimal myeloma."  The ultimate diagnosis made 
on this record was monoclonal gammopathy of undetermined 
significance (MGUS).

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  Multiple myeloma and cancer of the bone are two of the 
specified cancers.  38 C.F.R. §§ 3.309(d)(2).  A "radiation-
exposed veteran" is some one who participated in a 
"radiation-risk activity" which includes the occupation of 
Hiroshima or Nagasaki Japan during the period of time from 
August, 6, 1945 to July 1, 1946.  38 C.F.R. §§ 
3.309(d)(3)(ii)(B).  This is further defined as official 
military duties within 10 miles of the city limits of either 
city.  38 C.F.R. §§ 3.309(d)(3)(vi).  

The RO conducted the necessary development with respect to 
the veteran's claims of radiation exposure.  In September 
2004, the Defense Threat Reduction Agency (DTA) responded the 
RO's request for information related to the veteran's claims 
of radiation exposure.  Although the veteran service 
personnel records had been destroyed by fire, DTA was able to 
ascertain the veteran's duty stations in Japan by reviewing 
his service medical records, unit records, and unit morning 
reports.  These records indicated that the veteran was in 
Japan from approximately October 1945 to June 1946.  However, 
these records revealed that the veteran did not serve in a 
location in Japan which was closer than 200 miles to either 
Hiroshima or Nagasaki.  Moreover, the veteran has never made 
any specific assertion that he was ever within 10 mile of 
either city.  Rather, he claims that just being in Japan 
during service exposed him to radiation.  

Assuming that the veteran has a present diagnosis of multiple 
myeloma, which is not completely supported by the evidence of 
record, the veteran's claim for service connection must be 
denied.  In the present case the evidence of record does not 
reveal that the veteran is a "radiation-exposed veteran" 
who participated in a "radiation-risk activity"   There is 
no evidence that he participated in the occupation of 
Hiroshima or Nagasaki Japan by serving within 10 miles of 
either city.  As such, the preponderance of the evidence is 
against a grant of service connection on this basis. 38 
C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease. 38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2). When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence. The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 
3.311(a)(2), (b).  However, as noted above, the evidence 
provided by DTA is that the veteran was not exposed to 
ionizing radiation during service.  No dose data was provided 
because none is available or necessary.  Despite the 
veteran's assertions to the contrary, there is no evidence of 
record which shows that the veteran was exposed to ionizing 
radiation during active service in Japan.  

The regulations do state that that, if the claim is based on 
a disease other than the listed radiogenic diseases, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  In the present 
case the diseases claimed are radiogenic and additional 
development is not necessary.  

The preponderance of the evidence is against the veteran's 
claims for service connection for multiple myeloma and 
prostate cancer under 38 C.F.R. § 3.311.  Again there is no 
evidence of radiation exposure and service connection must be 
denied under 38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection is established for disability resulting 
from injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Cancer may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The evidence of record reveals that the veteran was first 
diagnosed with prostate cancer and myeloma many decades after 
service.  There is no medical evidence of either cancer 
during service or during the first post-service year.  The 
January 2003 VA medical records do contain statements from 
the veteran's physician which state that the veteran "was 
exposed to radiation during the war in Japan and marrow 
hypercellularity may be related to that."  However, this 
appears to be based solely on the veteran's report of 
radiation exposure during service.  However, full development 
with DTA reveals that no exposure to ionizing radiation 
occurred to the veteran during service.

Due consideration has been given to the veteran's written 
statements.  However, review of these statements does not 
reveal any allegation that the veteran actually served within 
10 miles of Hiroshima or Nagasaki.  Rather, his general 
assertion is that his service in Japan in 1945 and 1946 was 
enough to expose him to ionizing radiation.  After full 
development, and with no evidence of exposure to ionizing 
radiation, the veteran's claim for service connection must be 
denied.   


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for prostate cancer, claimed as a residual 
of exposure to ionizing radiation during service, is denied.

Service connection for multiple myeloma, claimed as bone 
cancer, claimed as a residual of exposure to ionizing 
radiation during service, is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


